COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00454-CV

IN THE MATTER OF L.F.R.




                                     ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant entered a plea of true to delinquent conduct—aggravated

robbery; the trial court adjudicated him delinquent.2 After a disposition hearing,

the trial court ordered Appellant committed to the Texas Juvenile Justice

Department (TJJD) for an indeterminate sentence. In a single issue, Appellant

argues that the evidence is legally and factually insufficient to support the trial

court’s findings under Texas Family Code section 54.04(i)(1), subsections (A),

      1
       See Tex. R. App. P. 47.4.
      2
       Appellant does not appeal from the adjudication order.
(B), and (C). Subsection (B) requires the trial court to find, before committing a

juvenile to TJJD, that reasonable efforts were made to prevent or eliminate the

need for the juvenile’s removal from the home and to make it possible for the

juvenile to return to the juvenile’s home. Tex. Fam. Code Ann. § 54.04(i)(1)(B)

(West Supp. 2012).      Although the trial court included the required statutory

findings in its disposition order, the State concedes––and we agree––that there

is no evidence in the record supporting a section 54.04(i)(1)(B) finding that

reasonable efforts were made to prevent or eliminate the need for the juvenile’s

removal from the home and to make it possible for the juvenile to return to the

juvenile’s home. See In re A.D., 287 S.W.3d 356, 367 (Tex. App.—Texarkana

2009, pet. denied) (holding that evidence did not support trial court’s findings

under section 54.04(i) and remanding for a new disposition hearing); In re J.S.,

993 S.W.2d 370, 374–75 (Tex. App.—San Antonio 1999, no pet.) (same); In re

K.L.C., 972 S.W.2d 203, 206–07 (Tex. App.—Beaumont 1998, no pet.) (same);

In re A.S., 954 S.W.2d 855, 862–63 (Tex. App.—El Paso 1997, no pet.) (same).

We sustain Appellant’s sole issue, reverse the trial court’s disposition order, and

remand the case to the trial court for a new disposition hearing. See Tex. Fam.

Code Ann. § 56.01(i) (providing that appellate court may remand an order that it

reverses for further proceedings by the trial court).


                                              SUE WALKER
                                              JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

                                          2
DELIVERED: May 2, 2013




                         3